Citation Nr: 1747131	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a prostate condition, to include benign prostate hypertrophy. 

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  The April 2007 rating decision, in part, denied service connection for PTSD.  The June 2014 rating decision, in part denied the claims for severe depression, sleep apnea, and benign prostatic hypertrophy. 

In April 2016, the Veteran testified before the undersigned at a Video Conference haring; a transcript of which is associated with the record.  In July 2016, the claims were remanded for further evidentiary development and reajudication.  

As an initial matter, regarding the Veteran's claim of service connection for an acquired psychiatric disability, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of depression, anxiety, and PTSD.  The Board has characterized the issue on appeal accordingly.


FINDINGS OF FACT

1.  Any current diagnosis of PTSD is not based on a verified stressor or combat; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.

2.  A psychiatric disability, other than PTSD, was not manifested in service; was not shown to be related to his service; and a psychosis was not manifested to a compensable degree within a year of separation from service.

3.  The preponderance of the evidence is against a finding that the Veteran has a prostate disability related to service. 

4.  The preponderance of the evidence is against a finding that the Veteran has obstructive sleep apnea related to service. 


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, depression, and anxiety, is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).

2.  Service connection for benign prostate hypertrophy is not warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).

3.  Service connection for obstructive sleep apnea is not warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Duty to Notify and Assist

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); and Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran does not have a verified PTSD stressor.  A March 2007 memorandum noted that the Veteran provided statements regarding in-service stressors.  Upon review of the Veteran's statements, the RO determined that the information provided was insufficient to allow for meaningful research of the Joint Services Records Research Center, that all efforts to obtain the needed information have been exhausted, and that any further attempts to obtain this information would be futile.  As such, VA's duty to assist the Veteran by verifying his PTSD stressor has been met.

VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).

The Veteran has not been provided a VA examination for his claims of a prostate disability or obstructive sleep apnea.  However, the Board concludes that an examination and medical opinion are not needed to fairly decide these claims, as the record contains no competent and credible evidence suggesting that the claimed disabilities may be etiologically associated with service.  Thus, the third McLendon element is not satisfied with respect to these claims.  The Board recognizes that the Court in McLendon held that the third element establishes a "low threshold," and that a VA examination can be required based on medical evidence merely suggesting a nexus, but that is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering this low threshold, the Veteran's lay statements regarding his disabilities do not raise to the level necessary under McLendon.  Further, review of the competent and credible medical evidence does not contain indications that the Veteran's claimed disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain an opinion regarding the issue of causation is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Further, any opinion offered under these circumstances necessarily would be based on a contention that has not been substantiated, which, in turn, would tend to undermine the probative value of the opinion.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

II. 
Acquired Psychiatric Disorder

A. Factual Background

In an April 1969 pre-induction medical examination, the Veteran was found psychiatrically normal.  In a report of medical history from this month, the Veteran denied frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  In an August 1972 separation medical examination, the Veteran was found psychiatrically normal.  In a report of medical history from this month, the Veteran denied frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

In a January 1989 private medical record, the Veteran complained of severe headache, nausea, vomiting, and diarrhea.  He additional experienced dizziness, chest pain, and abdominal pain.  The following month it was reported that his headaches improved, and that he still experienced abdominal pain.  The clinician hypothesized that the Veteran's symptoms were probably a panic or anxiety type syndrome.  

In a November 2005 statement, the Veteran reported stressors of having his weapon taken from him, but was allowed to keep his ammunition, for one day while he was at Tan Son Nhut Air Base at some point in April 1970.  The next day, the Veteran arrived at Cantho, where his ammunition was taken from him, but he was allowed to keep his rifle.  Another stressor was that he was working splicing cables along the perimeter of a base, a guard instructed him to "get down" and opened fire over the Veteran.  [During his 2015 VA examination, the Veteran reported that he was not sure if the soldier actually saw an attacker and that he did not recall any shots coming from the jungle.]  A few days after he was instructed to get down, the Veteran was woken up at 3:00 a.m. to "keep the phone lines working" on the flight line.  The lines had been severed, and he stood in waist-high water holding a cable so that "the flight line didn't scramble everything needlessly."  The following day, the Veteran witnessed choppers firing tracers into the ground.  He heard a "boom" at the far side of the runway, and it lit up.  This sortie occurred for three hours.  A few days after this, the Veteran witnessed a soldier have his "knee cap" shot off.  

He reported that once when he was stationed in Hawaii, he heard a "cherry bomb" exploded outside of his bed room, and he leapt to the floor to get under his bed "just as [he] had done in Vietnam."  He claimed that he has always been "a little on edge" since he returned from Vietnam.  The Veteran reported that in 1988 he developed a "spastic colon" due to nerves.  After experiencing a heart attack in 2001, his "nerves started acting up again." 

In November 2005 statements, the Veteran's wife noted that the Veteran's personality changed from easy going to irritable after his discharge from service.  He had difficulty sleeping and tolerating fireworks, groups of people, and noise.  He was easily angered, irritable, and would get into arguments.  His son further noted that the Veteran would "wrestle" him when they got into disagreements.  His daughter confirmed that the Veteran her brother would get into physical altercations.  The Veteran told her that in Vietnam he would stay up at night watching bombs and tracers. 

In a November 2005 Vet Center note, the Veteran was assessed with PTSD.  In a record from December 2005, it was noted that he was antisocial and isolated.  In January 2006, he was noted as having hyperarousal.  In another note from this month the Veteran was noted as depressed.  In a March 2006 Vet Center note, the Veteran was diagnosed with PTSD. 

In an October 2005 VA social work note, the Veteran noted that he had combat experience. 

In a January 2006 PTSD stressor statement, the Veteran reported that the previously mentioned rifle and ammunition incidents occurred in April 1970, at Tan Son Nhuit and Bohn Thoy Air Force Bases.  In May 1970 in Ben Xe Moi, Vietnam, while walking between "American" compounds he witnessed a someone come out of a building, "shoot a person's knee off" and then disappear into a building.  

In a January 2006 statement, the Veteran's former mental health provider recalled that the Veteran was diagnosed with anxiety disorder that was "precipitated by a very stressful situation" at his job.  It was further noted that the Veteran was last seen in treatment 17 years prior, and that all of his records were no longer available. 
In a February 2006 VA mental health note, the Veteran discussed his experiences in Vietnam.  Regarding the incidents with the rifle and ammunition, he noted that he felt like his life was in danger.  Regarding the soldier that he observed being shot in the knee, he wanted to help, but someone had broken into his truck and he needed to retrieve it.  He noted that the wire projects he worked on were just inside the perimeter wires, adjacent to the jungle.  At night his job was to hold wires to prevent them from getting wet, or "the flight line would go."  While he was holding wires, his position was being mortared, and he thought that he would hurt or killed.  The clinician noted that this was the Veteran's identified trauma.  The clinician deferred any assessment at this time.

In a May 2007 VA psychiatry note, the Veteran was noted, in part, with anxiety disorder not otherwise specified.  In a November 2007 mental health note, the Veteran was assessed with depressive disorder not otherwise specified.  In a June 2008 VA mental health follow up noted, the Veteran was diagnosed with Axis I anxiety disorder not otherwise specified and PTSD.  

In an October 2009 SSA clinical interview, the Veteran was noted with a history of alcohol abuse and was diagnosed with Axis I alcohol abuse in full remission.

In an October 2011 VA mental health note, the Veteran was diagnosed with PTSD, sub-syndromal versus anxiety disorder not otherwise specified.   

In a December 2012 letter, the Veteran's treating VA clinicians recounted the Veteran's alleged stressors.  The Veteran was noted to have symptoms of restricted affect, explosive anger outburst, physical aggression, memory loss, and diminished interest in previously significant activities while he was on leave during service, and since separation.  The clinicians opined that it was more likely than not that the Veteran's current PTSD diagnosis was related to traumatic events that occurred "in the combat zone of Vietnam."  

In the July 2015 VA PTSD examination, the examiner found that the Veteran did not have a diagnosis of PTSD that met the DSM-5 criteria.  The examiner noted that the Veteran had significant anticipatory anxiety related to his reported in-service stressors.  He did not find that the Veteran's stressors were adequate to support a diagnosis of PTSD.  He opined that "it is impossible to tie the veteran's anxiety to his military service . . . as there is no records of any treatment for his anxiety while in the service, it does not appear from the medical records in the VBMS file that psychological symptoms were identified until 1989." 

At the April 2016 hearing, the Veteran testified that he had problems with his mood shortly after discharge.  He noticed changes within six months of experiencing his stressor.  

In a May 2017 statement, the Veteran reported that he was not competent to make a medical determination.  He claimed that the examiner did not properly consider his Vet Center records, as they were not in the record.  He also opined that the examiner did not properly diagnose the Veteran's generalized anxiety disorder.  He indicated that VA had previously conceded the validity of his stressors.  If his stressors were properly considered he would have been granted service connection for anxiety.  

B. Analysis

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, related to service.  

Service connection for PTSD is denied on the basis that the Veteran does not have a verifiable stressor.  The Board observes that the December 2012 letter found that the Veteran had PTSD based on his reported stressors; however, a March 2007 memorandum noted that the Veteran did not have any verifiable stressors.  

The Board further observes that the December 2012 letter characterized Vietnam as "combat zone."  However, the preponderance of the evidence is against a finding that the Veteran was involved in combat.  As such, combat stressors are not for consideration.  The Veteran's service personnel records reflect that he was on temporary duty in the Republic of Vietnam from April to May 1970 where he worked on a military base as an electronics installer/cable splicing specialist.  Personnel records indicate during this duty, he was disciplined for misusing a government vehicle when he took a government vehicle to go from base to downtown to get "something to drink" and to "look over the town [to] see what it was like."  

Further, the Veteran's statements were clear that he was not directly involved in combat operations.  As such, the December 2012 letter has no probative weight.  It is a medical opinion premised upon an unsubstantiated stressor events, and thus has no probative value, and does not serve to verify the occurrence described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, this diagnosis, and other such diagnoses based on the Veteran's unsubstantial stressor statements, lack probative value.  As such, the record does not show that the Veteran engaged in combat with the enemy, the alleged non-combat stressor events are not corroborated, and there is no valid diagnosis of PTSD based upon any verified stressor.  Therefore, the threshold requirements for establishing service connection for PTSD are not met, and granting of service connection on the basis of this opinion is not warranted.

Regarding the July 2015 VA PTSD examination, the Board finds that it is adequate for the adjudication of this claim.  The examiner did not diagnose PTSD and found "it is impossible to tie the veteran's anxiety to his military service . . . as there is no records of any treatment for his anxiety while in the service, it does not appear from the medical records in the VBMS file that psychological symptoms were identified until 1989."  These opinions were provided upon review of the evidence, and an examination of the Veteran.  They were supported by adequate reasons and basis.  As such, there is no reason to provide further development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board acknowledges that the Veteran has a current psychiatric disability.  The Veteran's treatment records show various diagnoses, including PTSD and general anxiety disorder.  However, the medical record is silent for whether the Veteran exhibited signs and symptoms of, or was diagnosed with a psychiatric disorder in service.  The record is also silent of any post-service medical provider relating a current diagnosis of any psychiatric disorder to his active duty service.  No matter what the Veteran's current psychiatric disorder or disorders may be, however, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorder he has is related to his active military service or that it was incurred in any period of active duty.  As such, service connection for an acquired psychiatric condition is not warranted.  

The Veteran's assertion that he has a psychiatric disorder related to service is not probative.  The Veteran is competent to describe his symptoms, or express what he has been told by a doctor.  However, the Veteran has not indicated that he is competent to provide medical opinions with respect to complex medical matters like the etiology of psychiatric disabilities.  As such, his statements regarding the etiology of any psychiatric disorder are not competent evidence.  See Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, to the extent the Veteran's wife, son, or daughter intended their statements to demonstrate a nexus between a current psychiatric disorder and service, they have not been found competent to make such a determination.  The type of disorder the Veteran is claiming is not simple, rather, medically complex, and requires competent medical evidence to support.  As such, to the extent the Veteran, or his family, has alleged he has a psychiatric disorder related to service, he is not competent to make such an opinion.  

Further, the Board notes that the Veteran has a recorded history of alcohol abuse.  To the extent that he seeks to service-connection for this, 38 U.S.C.A. §§ 105(a) and 1110 states that compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The evidence does not suggest that his alcohol can somehow otherwise be service-connected (i.e., on a secondary basis).  Consequently, service connection for alcohol abuse is not warranted.

As to the diagnosis/suggestion of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).
In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, to include PTSD; therefore, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.

III. Benign Prostate Hypertrophy

A. Factual Background

In an April 1969 pre-induction medical examination, the Veteran's genitourinary system was found to be clinically normal.  In a report of medical history from this month, the Veteran denied tumor, growth, cyst or cancer, and frequent or painful urination.  In an August 1972 separation medical examination, the Veteran's genitourinary system was found to be clinically normal.  In a separation report of medical history from this month, the Veteran denied tumor, growth, cyst or cancer, and frequent or painful urination. 

In a November 2004 private medical record, the Veteran was reported as having difficulty urinating. 

In an August 2007 VA medical note, the Veteran complained of difficulty starting and maintaining stream of urine.  He had occasional nocturia and problems with completely emptying his bladder.  

In a September 2009 private medical record, the Veteran complained of lower back pain that caused difficulty urinating.  He was diagnosed with untraceable back pain

In a July 2015 VA urology note, upon examination the Veteran's prostate was noted as smooth, without nodules, and was 30 grams.  The clinician's impression was benign prostate hypertrophy.  In a September 2015 VA urology note, the Veteran underwent a cystoscopy.  The clinician found that the Veteran did not have an obstructive prostate.  After the procedure it was noted that the Veteran was "voiding much better." 

In the April 2016 hearing, the Veteran denied having prostate cancer.  He believed that his benign prostate hypertrophy was directly related to service.  He testified that he did not have this condition before service, but had it since separation.  He first noted urinary/prostate problems while he was stationed in Vietnam.  He noted that he sometimes did not have a regular stream/flow, had problems emptying bladder, and frequently urinated during the day.  He reported that he was first diagnosed with a prostate condition in 2005 after a digital examination.

B. Analysis

Based on the forgoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a prostate disability related to service.  

The Veteran's service treatment records are silent for signs, symptoms, or diagnosis of a prostate condition in service.  Additionally, contemporaneously made statements in reports of medical history during this time denied genitourinary symptoms.  Further, no post-service medical records within his claims file relate his condition with any sign, symptom, or diagnoses during service.  As such, service connection for a prostate condition is not warranted.  

The Veteran's assertion that he has a prostate condition related to service is not probative.  The Veteran is competent to describe his symptoms, or express what he has been told by a doctor.  However, the Veteran has not indicated that he is competent to provide medical opinions.  As such, his statements regarding the etiology of any prostate condition is not competent evidence.  See Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The type of disorder he is claiming is not simple, rather, medically complex, and requires competent medical evidence to support.  As such, to the extent the Veteran has alleged he has a prostate disability related to service, he is not competent to make such an opinion.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a prostate disorder, therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeal must be denied.

IV. Obstructive Sleep Apnea

A. Factual Background

In an April 1969 pre-induction medical examination, the Veteran's head, face, neck, nose, sinuses, mouth and throat were found clinically normal.  In a report of medical history from this month, the Veteran denied ear, nose, or throat trouble, asthma, shortness of breath, and frequent trouble sleeping.  In an August 1972 separation medical examination, the Veteran's head, face, neck, nose, sinuses, mouth and throat were found clinically normal.  In a report of medical history from this month, the Veteran denied ear, nose, or throat trouble, asthma, shortness of breath, and frequent trouble sleeping.  

In a March 2015 VA medical record, the Veteran's wife reported that the Veteran had increased snoring and was lately more agitated in his sleep.  The Veteran noted for the past year he felt more tired when he wakes up after eight hours of sleep.

In June 2015, a sleep study was performed on the Veteran.  He was noted as displaying some mild snores, and hypopneas with desaturations and arousals.  The clinician's impression was that the Veteran had an abnormal overnight polysomnogram with evidence of borderline mild obstructive sleep apnea and excess arousals.  

In an August 2015 sleep apnea progress note, the Veteran complained of sleeping difficulties since 1970.  He reported that he would move around in his sleep.  He was assessed with obstructive sleep apnea.  In a September 2015 sleep medicine note, the Veteran was diagnosed with sleep apnea. 

In the April 2016 hearing, the Veteran reported that he was not diagnosed with Obstructive sleep apnea in service.  He did not sleep much while he was in Vietnam, and reported experiencing difficulty sleeping, and many times would just stay awake.  He testified that these symptoms were off and on.  His wife testified that the Veteran experienced sleep disturbances upon returning from service.  She was unable to say whether the Veteran snored loudly or stopped breathing in his sleep.  She observed that once he woke up, it was difficult for him to get back to sleep.

B. Analysis

Based on the forgoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is related to service.  

The Veteran's service treatment records are silent for signs, symptoms, or diagnosis of sleep apnea in service.  Additionally, contemporaneously made statements in reports of medical history during this time denied, in part, symptoms of difficulty sleeping, as well as breathing-related symptoms.  The Board acknowledges the Veteran's wife's statements that the Veteran's snoring had increased and that he was more agitated in his sleep, and that Veteran's statements that he has had difficulty sleeping since 1970.  The Board finds that these statements are competent lay evidence regarding the Veteran's symptoms; however, no post-service medical records within his claims file relate his obstructive sleep apnea, or symptoms related thereof, with any sign, symptom, or diagnoses during service.  As such, service connection for obstructive sleep apnea is not warranted.  

The Veteran's assertion that he has obstructive sleep apnea related to service is not probative.  The Veteran is competent to describe his symptoms, or express what he has been told by a doctor.  However, the Veteran has not indicated that he is competent to provide medical opinions.  As such, his statements regarding the etiology of his obstructive sleep apnea is not competent evidence.  See Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, to the extent the Veteran's wife intended her statements to demonstrate a relationship between the Veteran's obstructive sleep apnea and service, she has not been found competent to render such an opinion.  The type of disorder the Veteran is claiming is not simple, rather, medically complex, and requires competent medical evidence to support.  As such, to the extent the Veteran and his wife have alleged he has obstructive sleep apnea related to service, they are not competent to make such an opinion.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea, therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102. The appeal must be denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, is denied. 

Service connection for a prostate condition, to include benign prostate hypertrophy, is denied. 

Service connection for obstructive sleep apnea is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


